Title: To James Madison from Tench Coxe, 5 September 1804 (Abstract)
From: Coxe, Tench
To: Madison, James


5 September 1804, Purveyor’s Office. “I have the honor to inform you that I have shipt to Governor Claiborne a case containing the remainder of the sets of the laws for the use of his Government. The Number was 39. I have recd. his acknowledgement of the former parcel. There are 113 sets preparing for Washington, being printed and bound. When they go I will forward a Note of the whole, with such additional information as may give a regular evidence of the course and details of the Business. The Brig Natchez took the late shipment to N. Orleans.” Adds in a postscript: “The enclosed letter for Col. Cocke is upon public business, which induces me to take the liberty to inclose it with a request, that you will be so good as to have the direction completed, and the letter sent, with your own to the post office. I presume the address of the Members of Congress is left, as was formerly the case, in the office.”
 